Citation Nr: 0321795	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  98-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had other than dishonorable active service from 
September 14, 1988 to September 13, 1991.  He received an 
other than honorable discharge for service from September 14, 
1991 to July 8, 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 1998 and January 1999 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Cleveland, Ohio, which denied the benefits sought on 
appeal.

The Board notes that the veteran, in September 1997, 
requested that a previously denied claim of entitlement to 
service connection for a right ankle disability be reopened.  
That request was denied by the RO in a  January 1998 rating 
decision, which the veteran initially appealed.  A statement 
of the case was issued in February 1998.  However, the 
veteran clearly did not include that issue in his March 1998 
substantive appeal.  Therefore, that claim was never 
perfected and the matter is not presently before the Board.  


REMAND

In his substantive appeal received in March 1998, the veteran 
requested a hearing before the Board at a local RO.  However, 
in a statement dated in April 1998, he elected to have a 
hearing before a RO hearing officer instead.  In a letter 
received in October 1998, the veteran canceled his request 
for a personal hearing.  However, in May 2003, the veteran 
expressed a desire for a personal hearing before a Member of 
the Board either by videoconference from the Cleveland RO, or 
before a traveling Member of the Board sitting at the 
Cleveland RO.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  If additional evidence is received, 
the RO must readjudicate the issues on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

2.  The RO should consult with the 
veteran to seek clarification regarding 
his May 6, 2003 hearing request, and 
schedule the veteran for a hearing before 
a Member of the Board either by 
videoconference from the Cleveland RO or 
before a traveling Member of the Board 
sitting at the Cleveland RO, whichever is 
desired.

Thereafter, the case should be returned to the Board for 
further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).



